DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 8/4/20 submission filed on Application 15/819,808.  Claims 1-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/20 has been entered.
 
Response to Arguments
Applicant's reaming arguments filed 8/4/2020 have been fully considered but they are not persuasive. 

Regarding the rejections under 35 U.S.C. 101 the Applicant argues “the currently pending claims cannot be considered as being directed to advertising and marketing activities. For example, Claim 1 recites a method "to quantify effectiveness of a site-wide action". According to the Specification, a "site-wide action" is "an action that is implemented across all traffic arriving on a website".   Examples of site-wide actions include a launch of a new, redesigned, or rebranded website; a launch of a new, redesigned, or rebranded webpage; a launch of a service, feature, or product across a website; implementation of anti-ad blocking software; and a discount or sale offered through a website.  Thus, the term "side-wide action" cannot be understood as being directed specifically to advertising and marketing activities. In particular, there are plenty of site-wide actions that are wholly unrelated to advertising and marketing activities, such as the launch of a new website that allows citizens to fulfill their income tax filing 
 The Examiner respectfully disagrees.  The claimed invention is a method that involves analyzing the effects of a site wide action which the Applicant states can include launch of a service, feature, or product across a website or a discount or sale offered through a website.  These implementations are clearly in the realm of marketing or sales activities.    As such, taken broadly, the claims do not exclude limitations directed to marketing or sales activities which the 2019 PEG states are abstract.  Further, the Examiner asserts that determining how users will respond to changes implemented by business is also considered marketing.  That is, visitors to the website are customers and the website offers a service.  Businesses determining how customers will respond to changes to the services they offer is considered a marketing behavior and business practice.  As such, the Examiner is not persuaded by the Applicant’s arguments that the implementations that are directed to the evaluating the effects of a new, redesigned, or rebranded website or webpage; evaluating the effects of implementation of anti-ad blocking software; evaluating the effects of the launch of a new website that allows citizens to fulfill their income tax filing requirements or evaluating the effects of the launch of a redesigned intranet portal that allows employees to submit vacation requests are not also directed to marketing.  Each of these implementations determine how a customer will respond to a change that is implement by a business.

The Applicant further argues “the subject matter recited the currently pending claims is unlike any of the other examples of subject matter which the USPTO has characterized as reciting advertising, marketing, or sales activities or behaviors.”
MPEP 2106.04(a) states 
To facilitate examination, the Office has set forth an approach to identifying abstract ideas that distills the relevant case law into enumerated groupings of abstract ideas. The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent, as is explained in MPEP § 2106.04(a)(2). This approach represents a shift from the former case-comparison approach that required examiners to rely on individual judicial cases when determining whether a claim recites an abstract idea. By grouping the abstract ideas, the examiners’ focus has been shifted from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types

As explained in the updated guidance, Examiners are instructed to determine if the claims recited limitations that fall into one of the enumerated grouping.  Examiners are no longer to rely on individual cases to support conclusions that claims recite limitations that are directed to abstract ideas.  In the instant case, the claims recite limitations that fall into the methods of organizing human activity grouping and the mental processes groupings.  

 The Applicant further argues “that it would not practically be possible to perform these statistical techniques in the human mind.” 
The Examiner respectfully disagrees.  The Examiner has not articulated why the statistical techniques cannot be performed in the human mind or with a human using a pen and paper.  As such, the Examiner maintains that nothing in the claims precludes the determining steps, the identifying step, the selecting step and the performing a modified DiD estimation step from practically being performed in the human mind.  For example, but for the “computer implemented method” language, the claim encompasses a user determining a modified treatment period, identifying a treatment group, determining a control period, selectin a control group, determining a metric, and performing a modified DiD estimation in his/her mind or using a pen and paper.

The Applicant further argues “Beyond this, the subject matter recited in Claim 1 is analogous to subject matter which the USPTO has indicated as not falling within the mental processes subject matter grouping. For example, Claim 2 of Example 37 includes the following limitation: "determining the amount of use of each icon using a processor that tracks how much memory has been allocated to each application associated with each icon over a predetermined period of time". According to the USPTO, this "determining" step " is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage".  This is analogous to the Applicant's independent Claim 11, which recites "using the one or more processors to extract entity identifiers from a log file associated with the website".  Like Claim 2 of Example 37, currently pending Claim 1 "requires a processor accessing computer memory", in this case to "extract entity identifiers from a log file" stored in the memory. This represents yet another reason why the Examiner's characterization of the currently pending claims as a mental process is inappropriate. 
The Examiner respectfully disagrees.  In the instant case, the Examiner has not asserted the extracting step can be performed mentally.  The extracting step is an additional element which is recited broadly and considered mere data gathering.  The MPEP states that conventional data gathering is insignificant extra solution activity and well-known and conventional.  As such this extracting step is not sufficient to integrate the abstract idea into a practical application of provide an inventive concept.

The Applicant further argues “the Specification identifies particular technical problems associated with measuring effectiveness of a site-wide action. Specifically, the Specification explains that a conventional before/after comparison assumes that all variables remain constant (other than the site-wide action), and suffers from sampling bias caused by, for example, differences in compositions of the control group and the treatment group, differences in time periods selected for the before and after measurements, and other differences.  The Specification further explains that a conventional difference-in- differences approach assumes an exogenously determined control time period, assumes that a control group is available for comparison, and assumes that the control group can be observed over the same time periods as that of the treatment group, both before and after implementation of the action.  According to the Specification, in a site- wide action, no natural control group exists within the data for the time period after the implementation of the site-wide action since every group (for example, visitor to a website) is subjected to the action.”
The Examiner respectfully disagrees.  The limitations enumerated above by the Applicant fall into the abstract idea grouping.  Limitations that fall into the abstract idea grouping cannot also represent a technical improvement.

The Applicant further argues “The Examiner has asserted that the Applicant's proffered improvement to the functioning of a computer or other technology or technical field is "at best an improvement to the field of market research which is a business process and considered abstract". The Examiner has provided no support for this assertion. Nor has the Examiner articulated what standard is being applied to determine whether a proffered improvement is an improvement to some "technical field" as contrasted with an improvement to a "business process". Applying the framework set forth in Alice/Mayo Step 2A, Prong 2 for evaluating "improvements to the functioning of a computer or to any other technology or technical field" requires consideration of the Applicant's disclosure, in the Specification, of a technical problem and a corresponding unconventional technical solution. The Examiner has not considered this disclosure. As pointed out above, such disclosure makes clear that the features recited in the currently pending claims integrate any identified abstract idea into a practical application of that idea.”
The Examiner respectfully disagrees.  Limitations that fall into the enumerated abstract idea grouping cannot also represent a technical improvement.   MPEP 2106.06(a) states “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”  In the instant case the claims improve the abstract idea of quantifying the effectiveness of a site-wide action which falls into the organizing human activity grouping and the mental processes grouping.  As such, those limitations cannot also be directed to a technical improvement.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1-9 are directed toward a method for quantifying the effectiveness of a site-wide action.  Claims 11-17 are directed toward a computer program product for quantifying the effectiveness of a site-wide action.   Claims 18-20 are directed toward system for quantifying the effectiveness of a site-wide action.    As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the Abstract idea as they are directed toward advertising and marketing activities.  The elements of Claim 1 that represent the Abstract idea include:

determining a modified treatment period that encompasses an intervention of a site-wide action affecting a website, the modified treatment period including a pre-intervention time period and a post-intervention time period; 
identifying a treatment group that includes a first plurality of entities that access the website during both the pre-intervention time period and the post- intervention time period; 
determining a control period, at least a portion of which occurs before the modified treatment period begins, and wherein the control period ends before the intervention occurs; 
selecting a control group that includes a second plurality of entities which access the website during the
determining a metric for analyzing effectiveness of the site-wide action; and 
performing a modified difference-in-differences estimation for the metric based on the modified treatment period, the treatment group, the control period, and the control group.

The claimed invention is a method that involves analyzing the effects of a site wide action which para. 2 of the Applicant’s specification explains can be a launch of a new, redesigned, or rebranded website, webpage, landing page, etc., and a launch of a service, a feature, or a product across the website, to name a few examples.  Analyzing the effects that changes to a website has on visitors can be considered commercial or legal interaction (including advertising, marketing or sales activities or behaviors; or business relations).  The 2019 PEG explains that concepts that fall into the method of organizing human activity grouping and are Abstract.  As such, the claim is directed to an abstract idea.   Further, nothing in the claims precludes the determining steps, the identifying step, the selecting step and the performing a modified DiD estimation step from practically being performed in the human mind.  For example, but for the “computer implemented method” language, the claim encompasses a user determining a modified treatment period, identifying a treatment group, determining a control period, selectin a control group, determining a metric, and performing a modified DiD estimation in his/her mind.  The 2019 PEG states that analysis that can be performed in the human mind are abstract.
Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular:
Claim 1 recites the additional elements of a computer-implemented method and; and extracting entity identifiers from a log file associated with the website
Claim 11 recites the additional elements of a computer program product including one or more non-transitory machine readable mediums encoded with instructions that when executed by one or more processors perform the abstract idea; and extracting entity identifiers from a log file associated with the website
Claim 18 recites the additional elements of one or more non-transitory machine readable mediums configured to store instructions; and one or more processors configured to execute the instructions stored on the one or more non-transitory machine readable mediums, wherein execution of the instructions causes the one or more processors to perform the abstract idea; and extracting entity identifiers from a log file associated with the website
However, the computer elements (the readable mediums encoded with instructions that when executed by one or more processors) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component which amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  Further, MPEP 2106.05(g) states that mere data gathering is considered insignificant extra solution activity.  The extraction of entity identifiers is recited broadly, and without stating how the extraction is performed, it can be considered conventional data gathering. 

In step 2B, the examiner must be determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  In the instant case, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor, the memory and the network amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Further, para. 61 of the Applicant’ specification states processor 902 may include a general purpose computer.  As such, the Applicant’s specification discloses the claimed computer elements as generic computer elements.  Further, MPEP 2106.05(d) states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is conventional when claimed generically (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  As such, as indicated by the MPEP conventional data extraction is conventional when claimed generically.
Viewing the limitations as an ordered combination (the generic computer in combination with the generic data extraction) does not add anything further than looking at the limitations individually. As such, the claims when considered as a whole (the generic computer programmed to execute the abstract idea), are nothing more than the instruction to implement the abstract idea in a particular, albeit well-understood, routine and conventional technological environment.  The claim is not patent eligible.
Further Claims 2-10 further limit that Abstract idea by further defining the control group, the treatment period, and how the difference in differences estimation is performed.  However, these are both abstract idea that are also drawn to advertising and marketing activities and fail to remedy the deficiencies of the parent claim as they do not impose any limitations that amount to significantly more than the abstract idea itself.  Further, Claims 9 and 19 have been amended to recited particular statistical techniques for performing the analysis.  However, these limitations remain abstract as they are still directed to performing grouping for the purposes of comparing effectiveness of an action which fall into the organizing human activity grouping.  Further, nothing precludes the statistical techniques from being performed mentally.  Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-10 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  As such, the presentment of claim 1 otherwise styled as a method or computer program product, for example, would be subject to the same analysis.  As such, claims 11-20 are rejected for similar reasons to those in claims 1-10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321.  The examiner can normally be reached on Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683